[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO STRIKE
This is a negligence action brought against the State of Connecticut. The Claims Commission of the State has authorized the bringing of this action against the State as though it were a "private person" pursuant to C.G.S. Section 4-160(a). Whether the defendant was negligent or not is a factual determination to be made by the trier.
The motion to strike is denied.
William L. Hadden, Jr., Judge